Title: From Thomas Jefferson to Marten Wanscher, 10 April 1804
From: Jefferson, Thomas
To: Wanscher, Marten


          
            Sir 
            Monticello Apr. 10. 1804.
          
          The lime arrived here yesterday, and we are this day beginning to get laths. I shall therefore be glad that you would set out as soon as possible for this place, that I may see every thing in a good way for you before I leave the place. the Parlour & Hall are ready. the dome room will soon be ready, and, after that the three rooms & passage in the roof will be ready. according to your desire I send you an order for fifteen dollars on mr Barnes, out of which you can bear your expences. I shall be in hopes of seeing you here in less than a fortnight from this time. Accept my good wishes.
          
            Th: Jefferson 
          
          
            P.S. no plaister of Paris came; but there is plenty here of that.
          
        